DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 8/2/2021.  Claims 1-20 are pending.

Response to Amendments/Response to Arguments
2.  The prior 35 USC 112 rejection of the claims is withdrawn in part in view of the amendments.  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new grounds of rejection and/or interpretation of the prior art set forth below are necessitated by amendment.
3.  Applicant argues that the prior art does not teach “wherein selection of the guidance attribute triggers the guidance attribute control as a partial overlay comprising a user-interface element that indicates the embedded guidance-attribute control is active.” The Examiner respectfully disagrees.  Weas teaches or suggests wherein selection of a control triggers a guidance attribute control as a partial overlay comprising a user-interface element (e.g., fig. 34, [0225] et seq.).  As combined, selection of the control would correspond to any of the guidance attribute controls of Thirumalai (e.g., button, etc., as applied above, col. 5, l. 56 et seq.) to result in a popup overlay interface (e.g., Weas) displaying other options.  As combined, it is further suggested that the element would indicate the guidance-attribute control is active and the plurality of items responsive to the initial search query are inactive (e.g., Weas, fig. 34; popup menu would at least partially overlay search results window of Thirumalai, thus overlay would 
Applicant further argues that the combination would render Thirumalai inoperable for its intended use and change the principle of operation because Thirumalai has refinement controls displayed with the search results.  The Examiner respectfully disagrees.  Thirumalai discloses that interface elements may be provided in various ways, and interface elements other than those illustrated may be provided (e.g., col. 5, l. 57 et seq.).  A popup window as disclosed by Weas is merely another interface element usable for displaying and providing options to the user. Thus, implementation of a popup window on the interface described by Thirumalai does not render Thirumalai inoperable for its intended use of providing an interface for search and retrieval.  For similar reasons, the combination of references also would not change the principle of operation since the popup window is merely used to display and provide additional options.  Therefore, the combination does not render Thirumalai inoperable for its intended use and does not change the principle of operation.
Applicant’s further arguments depend from an argument addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.  Claims 3, 11, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, line 2, it is unclear whether the subject matter following “for” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.
As to claim 11, line 2, it is unclear whether the subject matter following “for” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.
As to claim 20, line 3, it is unclear whether the subject matter following “for” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai (US 8,620,891), hereinafter “Thirumalai,” in view of Mengle et al. (US 9,378,276), hereinafter “Mengle,” further in view of Weas et al. (US 2007/0168217), hereinafter “Weas.”
As to claim 1, Thirumalai teaches: causing display of a plurality of guidance attributes associated with refining a plurality of items, wherein the plurality of items are responsive to an initial search query (e.g., fig. 1, 2, 8);
Thirumalai does not expressly teach the guidance attributes are an identified ranked set of characteristics of the plurality of items based on historical user interactions with the plurality of items.
However, Mengle teaches or suggests wherein guidance attributes are an identified ranked set of characteristics of the plurality of items based on historical user interactions with a plurality of items (e.g., col. 24, ll. 25-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai to implement the claimed subject matter.  The motivation would have been to improve convenience and provide relevant information to the user to facilitate performing searches.
The combination as applied above would further teach or suggest receiving a selection of a guidance attribute from the plurality of guidance attributes (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45);
based on receiving the selection of the guidance attribute, causing display of a guidance-attribute control corresponding to the guidance attribute, where the guidance-attribute control is embedded with one or more values of the guidance attribute, wherein the one or more values are selectable to initiate one or more embedded-value search operations (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45);

However, Weas teaches or suggests wherein selection of a control triggers a guidance attribute control as a partial overlay comprising a user-interface element (e.g., fig. 34, [0225] et seq.).  As combined, selection of the control would correspond to any of the guidance attribute controls of Thirumalai (e.g., button, etc., as applied above, col. 5, l. 56 et seq.) to result in a popup overlay interface (e.g., Weas) displaying other options.  As combined, it is further suggested that the element would indicate the guidance-attribute control is active and the plurality of items responsive to the initial search query are inactive (e.g., Weas, fig. 34; popup menu would at least partially overlay search results window of Thirumalai, thus overlay would be considered the active window and the underlying window would be the inactive window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai and Mengle to implement the claimed subject matter.  The motivation would have been to accommodate any user preference for implementation of user interface elements (e.g., Thirumalai, col. 5, l. 57 et seq.) that would improve convenience and/or usability.
The combination as applied above would further teach or suggest receiving a selection of at least one value of the one or more values from the guidance-attribute control (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45); and

identifying a subset of the plurality of items using the at least one value (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.);
providing a dynamically updatable count of the plurality of items using the at least one value (not selected as the claim requires only one step to be performed).
As to claim 2, the combination as applied above would further teach or suggest wherein, the one or more values are ranked based on the historical user interactions with the plurality of items (e.g., fig. 8, col. 13, l. 40 et seq., col. 8, l. 28 et seq.)
Claim 4 is rejected at least because a dynamically updatable count was not selected in the parent claim.
As to claim 5, the combination as applied above would further teach or suggest wherein the plurality of items responsive to the initial search query are inactive (e.g., Weas, fig. 34; popup menu would at least partially overlay search results window of Thirumalai, thus overlay would be considered the active window and the underlying window would be the inactive window).
As to claim 6, the combination as applied above would further teach or suggest where the embedded-value search operation uses a color embedded-value search operation when the selected attribute is color (e.g., fig. 1, 2, 8).
6.  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai, Mengle, Weas, and further in view of Warren et al. (US 2015/0310526), hereinafter “Warren.”
As to claim 3, the combination as applied above does not expressly teach an auto-complete text-based search box configured for searching the one or more values of the selected guidance attribute.
However, Thirumalai teaches or suggests that various user interface elements can be provided (e.g., col. 5, l. 57 et seq.).  Warren teaches or suggests a user interface element in which an auto-complete text-based search box is used for searching one or more values of a selected guidance attribute (e.g., fig. 3, [0021] et seq.).  As combined, a text box would be supported to search for any of the desired guidance attributes (e.g., Thirumalai, fig. 1, 2, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai, Mengle, and Weas to implement the claimed subject matter.  The motivation would have been to accommodate any user preference for user interface elements that would improve convenience and/or usability.
7.  Claims 7, 8, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai (US 8,620,891), hereinafter “Thirumalai,” in view of Weas et al. (US 2007/0168217), hereinafter “Weas.”
As to claim 7, Thirumalai teaches: causing display of a plurality of guidance attributes associated with refining a plurality of items, wherein the plurality of items are responsive to an initial search query (e.g., fig. 1, 2, 8);

based on receiving the selection of the guidance attribute, causing display of a guidance-attribute control corresponding to the guidance attribute, where the guidance-attribute control is embedded with one or more values of the guidance attribute, wherein the one or more values are selectable to initiate one or more embedded-value search operations, wherein the one or more embedded-value search operations are selectively available in the guidance-attribute control based on the selected guidance attribute (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45);
Thirumalai as applied above does not expressly teach wherein selection of the guidance attribute triggers the guidance attribute control as a partial overlay comprising a user-interface element that indicates the embedded guidance-attribute control is active.
However, Weas teaches or suggests wherein selection of a control triggers a guidance attribute control as a partial overlay comprising a user-interface element (e.g., fig. 34, [0225] et seq.).  As combined, selection of the control would correspond to any of the guidance attribute controls of Thirumalai (e.g., button, etc., as applied above, col. 5, l. 56 et seq.) to result in a popup overlay interface (e.g., Weas) displaying other options.  As combined, it is further suggested that the element would indicate the guidance-attribute control is active and the plurality of items responsive to the initial search query are inactive (e.g., Weas, fig. 34; popup menu would at least partially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai to implement the claimed subject matter.  The motivation would have been to accommodate any user preference for implementation of user interface elements (e.g., Thirumalai, col. 5, l. 57 et seq.) that would improve convenience and/or usability.
Thirumalai as applied above would further teach or suggest receiving a selection of at least one value of the one or more values from the guidance-attribute control (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45); and
based on receiving the selection of the at least one value, causing execution of an embedded-value search operation (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.).
As to claim 8, Thirumalai as applied above further teaches identifying a subset of the plurality of items using the at least one value (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.).
As to claim 10, Thirumalai as applied above further teaches the one or more values are ranked based on the historical user interactions with the plurality of items (e.g., fig. 8, col. 13, l. 40 et seq., col. 8, l. 28 et seq.).
As to claim 12, Thirumalai as applied above further teaches wherein the embedded-value search operation provides a count of the plurality of items that indicates a number of search results for the at least one value (e.g., fig. 1, 2, 6, col. 13, 
However, Thirumalai teaches or suggests performing search refinements dynamically (e.g., col. 4, l. 3 et seq.), which suggests that the count would be dynamically updatable, as claimed, at least to reflect the correct count of items when any of the various refinement actions are performed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai and Weas to implement the claimed subject matter.  The motivation would have been to improve usability by facilitating a correct display of information regarding the search results when refinements are performed.  
As to claim 13, Thirumalai as applied above further teaches wherein the embedded-value search operation uses a color embedded-value search operation when the selected attribute is color (e.g., fig. 1, 2, 6).
As to claim 14, the combination as applied above would further teach or suggest wherein the plurality of items responsive to the initial search query are inactive (e.g., Weas, fig. 34; popup menu would at least partially overlay search results window of Thirumalai, thus overlay would be considered the active window and the underlying window would be the inactive window).
As to claim 15, Thirumalai teaches: one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute (e.g., col. 14, l. 1 et seq, fig. 9):

receive a selection of a guidance attribute from the plurality of guidance attributes (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.);
based on receiving the selection of the guidance attribute, cause display of a guidance-attribute control corresponding to the guidance attribute, wherein the guidance-attribute control is embedded with one or more values of the guidance attribute, wherein the one or more values are selectable to initiate one or more embedded-value search operations, wherein the one or more embedded-value search operations are selectively available in the guidance-attribute control based on the selected guidance attribute (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45);
Thirumalai as applied above does not expressly teach wherein selection of the guidance attribute triggers the guidance attribute control as a partial overlay comprising a user-interface element that indicates the embedded guidance-attribute control is active.
However, Weas teaches or suggests wherein selection of a control triggers a guidance attribute control as a partial overlay comprising a user-interface element (e.g., fig. 34, [0225] et seq.).  As combined, selection of the control would correspond to any of the guidance attribute controls of Thirumalai (e.g., button, etc., as applied above, col. 5, l. 56 et seq.) to result in a popup overlay interface (e.g., Weas) displaying other options.  As combined, it is further suggested that the element would indicate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai to implement the claimed subject matter.  The motivation would have been to accommodate any user preference for implementation of user interface elements (e.g., Thirumalai, col. 5, l. 57 et seq.) that would improve convenience and/or usability.
Thirumalai as applied above would further teach or suggest to receive a selection of at least one value of the one or more values from the guidance-attribute control (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45); and
based on receiving the selection of the at least one value, cause execution of an embedded-value search operation (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.).
As to claim 16, Thirumalai as applied above further teaches to identify a subset of the plurality of items using the at least one value (e.g., Thirumalai as applied above, fig. 1, 2, 6, col. 5, ll. 35-45, col. 4, l. 3 et seq.).
As to claim 18, Thirumalai as applied above further teaches the one or more values are ranked based on the historical user interactions with the plurality of items (e.g., fig. 8, col. 13, l. 40 et seq., col. 8, l. 28 et seq.).
Claim 19 is rejected based on similar reasoning as at least one of the above claims.
As to claim 20, Thirumalai as applied above further teaches the embedded-value search operation is based on at least one of: an auto-complete text-based search box configured for searching the one or more values of the selected guidance attribute, a dynamically updatable count of the plurality of items that indicates a number of search results for the at least one value, and a color embedded-value search operation when the selected attribute is color (e.g., fig. 1, 2, 6).
8.  Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai, Weas, and further in view of Mengle et al. (US 9,378,276), hereinafter “Mengle.”
As to claim 9, the combination as applied above does not expressly teach the guidance attributes are an identified ranked set of characteristics of the plurality of items based on historical user interactions with the plurality of items.
However, Mengle teaches or suggests wherein guidance attributes are an identified ranked set of characteristics of the plurality of items based on historical user interactions with a plurality of items (e.g., col. 24, ll. 25-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai and Weas to implement the claimed subject matter.  The motivation would have been to improve convenience and provide relevant information to the user to facilitate performing searches.
Claim 17 is rejected based on similar reasoning as at least one of the above claims.
9.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai, Weas, and further in view of Warren et al. (US 2015/0310526), hereinafter “Warren.”
As to claim 11, the combination as applied above does not expressly teach an auto-complete text-based search box configured for searching the one or more values of the selected guidance attribute.
However, Thirumalai teaches or suggests that various user interface elements can be provided (e.g., col. 5, l. 57 et seq.).  Warren teaches or suggests a user interface element in which an auto-complete text-based search box is used for searching one or more values of a selected guidance attribute (e.g., fig. 3, [0021] et seq.).  As combined, a text box would be supported to search for any of the desired guidance attributes (e.g., Thirumalai, fig. 1, 2, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thirumalai and Weas to implement the claimed subject matter.  The motivation would have been to accommodate any user preference for user interface elements that would improve convenience and/or usability.

Conclusion
10.  The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             8/14/2021